Title: To Thomas Jefferson from James Melvin, 6 February 1808
From: Melvin, James
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Feby 6 1808
                  
                  having a Large Sum of money to pay this day I am under the Nessesity of applying to you for the amount of your account with me 
                  Your obt Servt
                  
                     James Melvin 
                     
                  
                  
                     
                        [Note in TJ’s hand:]
                     gave him a check on the bank for 189.52 D.
                  
               